DETAILED ACTION

Claims 1-5, 7-11, 13 and 19-27 are pending. Claims 1, 7 and 13 have been amended. Claims 6, 12 and 14-18 have been cancelled. Claims 19-27 are new.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This non-final office action is in response to the applicant’s response received on 12/23/2020, for the advisory office action mailed on 11/24/2020.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 12/23/2020 have been considered but are moot in view of new ground(s) rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US-PGPUB-NO: 2016/0070551 A1) hereinafter Miller, in further view of Beckett (US-PGPUB-NO: 2012/0233612 A1), Dani et al. (US-PGPUB-NO: 2012/0158619 A1) hereinafter Dani and Denner et al. (US-PGPUB-NO: 2017/0032147 A1) hereinafter Denner.

As per claim 1, Miller teaches a method for controlling injection of a library into a process executing on a computer, the method 2comprising:  3creating a set of rules to control injection of the library (“Rules (e.g., stored in a remote server) can be updated on demand by a client (e.g., website or native application publisher) or service provider (e.g., provider of a web application or extension of a native application, such as a provider of a chat application embedded in a website or native application), thus allowing customization without modification or republishing of the underlying website code or native application code,” see Miller paragraph [0026], where the rules are created and maintained in a remote server and can be updated); and 4applying the set of rules to the process executing on the computer, wherein 5said applying comprises (“In these embodiments, user device-specific attributes can be accessed while the webpage is loading and can be used while evaluating a rule in order to determine which piece of web code to execute and thereby which web application to present to the user,” see Miller paragraph [0028], where a rule is selected and evaluated to see which code to run):  6selecting a rule from the set of rules, 7evaluating a condition specified in the selected rule (“Evaluating the one or more rules can result in the selection of the desired web code, which would then be executed on the user device,” see Miller paragraph [0033], where a rule is selected for evaluation), wherein the 8condition is defined over a set of properties associated with the process (“In such embodiments, the code server can evaluate the rule based on the factor and determine the desired code to be executed.  The code server can then provide dynamic code to the user device that includes only the desired web code,” see Miller paragraph [0035], where the factor is interpreted as the condition and (“In some embodiments, a rule can include multiple sub-rules and/or can include the evaluation of multiple factors,” see Miller paragraph [0036])9.
Miller teaches evaluating rules based on factors but does not explicitly teach wherein the set of properties includes an executable image name of the process. However, Beckett teaches wherein the set of properties includes an executable image name of the process (“In general, it can be beneficial to be able to load an executable image that contains relocatable code into memory and be able to modify intelligently the relocatable code regardless of the loading platform or the loaded image platform,” see Beckett paragraph [0092], wherein an executable image is able to be loaded).
Miller and Beckett are analogous art because they are in the same field of software development. Therefore it would have been obvious to one of ordinary skills in the art before the filing of the claimed invention to modify Miller’s teaching of dynamic code management by applying a factor to a rule that is evaluated to select a given code segment for injection with Beckett’s teaching providing code injection and code interception in an operating system having multiple subsystem environments to incorporate being able to load executable images of a process in order to have a more adequate and safer injection of code. 
in response to the condition evaluating as true. However, Dani teaches 10in response to the condition evaluating as true (“Each of the rules 112, 114, 116, and 118 may include a condition and an action, such as in an if-then statement, where the action may be executed if the condition evaluates to true,” see Dani paragraph [0025]).
Miller, Beckett and Dani are analogous art because they are in the same field of software development. Therefore it would have been obvious to one of ordinary skills in the art before the filing of the claimed invention to modify Miller’s teaching of dynamic code management by applying a factor to a rule that is evaluated to select a given code segment for injection and Beckett’s teaching providing code injection and code interception in an operating system having multiple subsystem environments with Dani’s teaching of optimally managing large rule sets to incorporate evaluating conditions in a rule to see whether it will evaluate to true and performing an action according to the evaluation. 
Miller modified with Beckett and Dani do not teach an injection rule engine (IRE) executing on a computer. However, Denner teaches an injection rule engine (IRE) executing on a computer (“In another example, in response to the request message from injection URL engine 112, a user may designate a particular user log of another user or the user may select one or more rules for injection URL engine 112 to apply to select a user log of another user. For example, user 122 may select a rule for injection URL engine 112 to select user log 152 of user 124 to apply as random valid URLs from injection URLs 119 if user 124 is in a particular geographic location and is currently online. In additional or alternate examples, a user may set rules for injection URL engine 112 to apply to select from among one or more user logs to apply as random valid URLs from injection URLs 119 based on additional or alternate criteria,” see Denner paragraph [0032]).
Miller, Beckett, Dani and Denner are analogous art because they are in the same field of software development. Therefore it would have been obvious to one of ordinary skills in the art before the filing of the claimed invention to modify Miller’s teaching of dynamic code management by applying a factor to a rule that is evaluated to select a given code segment for injection, Beckett’s teaching providing code injection and code interception in an operating system having multiple subsystem environments and Dani’s teaching of optimally managing large rule sets with Denner’s teaching of obscuring user web usage patterns to disrupt user identification by one or more other parties when a user is browsing the web to incorporate the use of an injection engine in order to evaluate and apply scenarios that would facilitate configuration of a given system. 

As per claim 2, Miller modified with Beckett, Dani and Denner teaches wherein rules are selected from the set of 2rules in a predetermined order (“The rules 112, 114, 116, and 118 may be stored sequentially within the rule set 110 and may be processed sequentially when the rule set 110 is applied over the data set,” see Dani paragraph [0025]).

As per claim 3, Miller modified with Beckett, Dani and Denner teaches wherein in response to the condition 2evaluating as false (“On the other hand, if the condition of the first rule evaluates to false for that record,” see Dani paragraph [0025]), selecting a next rule from the set of rules to apply to the 3process (“After the first rule 112 has been evaluated and/or executed, the second, third, and fourth rules 114, 116, and 118, respectively, are evaluated and/or executed in that order for that record,” see Dani paragraph [0025], where the rules are evaluated sequentially which will select the following rule after evaluating the previous rule. Dani teaches If Then statements which IF (FALSE) Then it will go to the next rule).

As per claim 4, Miller modified with Beckett, Dani and Denner teaches wherein performing the injection action 2comprises injecting the library into the process (“In other words, in such an embodiment, only the code that would actually be executed on the user device is injected when the webpage loads,” see Miller paragraph [0035]).

As per claim 5, Miller modified with Beckett, Dani and Denner teaches wherein performing the injection action 2comprises (1) not injecting the library into the process (“At block 1014, dynamic code from the code server is injected into the webpage being loaded.  The dynamic code can include only the desired web code (e.g., no non-desired web code).  At block 1016, the user device executes the desired web code by executing the injected dynamic code,” see Miller paragraph [0142], where an injection action is done but non-desired web code is not injected which examiner is interpreting as not injecting the library into the process), and (2) not applying any 3additional rules in the set of rules to the process (see Miller FIG. 10, no other rules are evaluated or applied after the injection action performed in element 1014).

As per claims 7-11, these are the non-transitory computer-readable storage medium claims to method claims 1-6, respectively. Therefore they are rejected for the same reasons as above. 

As per claims 13, this is the apparatus claim to method claim 1. Therefore it is rejected for the same reasons as above.

As per claim 19, Miller modified with Beckett, Dani and Denner teaches wherein the set of properties includes a filesystem path of the executable image of the process (“In the subject disclosure, a native Windows x64 process can analyze a Windows x32 WOW64 (Windows on Windows x64) process and follow the WOW64 injection path and find all or a portion of the appropriate hook locations by analyzing the 32-bit code despite being a native x64 image,” see Beckett paragraph [0060], wherein the WOW64 is in a filesystem path within the Windows operating system).

As per claim 20, Miller modified with Beckett, Dani and Denner teaches wherein the set of properties includes a version of the executable image of the process (“In the subject disclosure, a native Windows x64 process can analyze a Windows x32 WOW64 (Windows on Windows x64) process and follow the WOW64 injection path and find all or a portion of the appropriate hook locations by analyzing the 32-bit code despite being a native x64 image,” see Beckett paragraph [0060], wherein the WOW64 is a version of an image.

As per claim 21, Miller modified with Beckett, Dani and Denner teaches wherein the set of properties includes an indicator that specifies whether a particular library is loaded within the process (“For instance, such resources can be loaded by specifying the flag LOAD_LIBRARY_AS_DATAFILE when calling LoadLibraryEx,” see Beckett paragraph [0034], wherein the flag is an indication of a library being loaded).

As per claim 22, Miller modified with Beckett, Dani and Denner teaches wherein the set of properties includes command line arguments that were provided when the process was executed (“An operating system also can support one or more debuggers and have one or more application programming interfaces (APIs) that can permit a debugger application to attach to a process and receive an event of a process action and send a command to the process. Examples of such a command include setting breakpoints on instructions that are part of the process. Such interaction among a debugger and the process a highly intrusive. In addition or in the alternative, an operating system typically can provide one or more APIs to services and libraries,” see Beckett paragraph [0030]).

As per claim 23, Miller modified with Beckett, Dani and Denner teaches wherein the set of properties includes an environment variable of the process (“In some instances, connection management system 150 can determine that a re-routing process is to be initiated (e.g., based on satisfaction of a condition in a re-routing rule),” see Miller paragraph [0063]).

As per claim 24, Miller modified with Beckett, Dani and Denner teaches wherein the set of properties includes a processor architecture of the executable image of the process (“The proxy process can run as the target subsystem to provide architecture compatibility--the target subsystem being the subsystem into which code injection is intended or desired. Generally, execution of the proxy process is required by the x64 injector (or injection engine), which cannot load x32 code to inject into the x32 process,” see Beckett paragraph [0037]).

As per claim 25, Miller modified with Beckett, Dani and Denner teaches wherein the set of properties includes a user identifier associated with the process (“In some embodiments, the factor can be based on the content of the webpage.  Content of the webpage can include visible and non-visible information included in the webpage, such as company names, customer identification information (e.g., a customer identification number, or "Customer ID"), words, images, and other webpage elements,” see Miller paragraph [0030]).

As per claim 26, Miller modified with Beckett, Dani and Denner teaches wherein the library is an instrumentation library which, when injected into the process, provides visibility into processor and memory usage of the process (“In yet another aspect, Injection location can be analyzed for validity, probing, for example, likelihood of hook collision (e.g., presence or absence of a hook at a current memory address),” see Beckett paragraph [0050]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US-PGPUB-NO: 2016/0070551 A1) hereinafter Miller, Beckett (US-PGPUB-NO: 2012/0233612 A1), Dani et al. (US-PGPUB-NO: 2012/0158619 A1) hereinafter Dani and Denner et al. (US-PGPUB-NO: 2017/0032147 A1) hereinafter Denner in further view of Schulz et al. (US-PGPUB-NO: 2015/0356675 A1) hereinafter Schulz.

As per claim 27, Miller modified with Beckett, Dani and Denner teaches a first keyword to specify a condition (“For example, a continuous-channel rule can include a condition relating to a characteristic that specifies when routing of network-device messages is to be biased towards the first terminal device (which previously participated in a communication exchange with the network device),” see Miller paragraph [0059]), a second keyword to specify an injection action (“Injection URL engine 112 may interrogate the URL and associated content to determine what variables are included and may determine, based on rules set for different variables in patterns 116, a recommendation for action, such as whether to inject random valid URLs,” see Denner paragraph [0037]), a third keyword to specify a value to use for performing injection (“In one example, a user's priority preferences in priority setting 216 may include the user specifying a request for a selectable interface with an option to select particular random valid URLs to inject when a pattern is detected,” see Denner paragraph [0046]), and a fourth keyword to specify if execution of a rule is to be logged (“In some embodiments, connection management system 150 can monitor the communication exchange in real-time and perform automated actions (e.g., rule-based actions) based on the live communications,” see Miller paragraph [0052]). Miller modified with Beckett, Dani and Denner do not teach wherein the set of rules are specified in a domain specific language. However, Schulz teaches wherein the set of rules are specified in a domain specific language (“The SMARTS computer architecture includes computer-implemented application components that perform surveillance and research functionalities on financial data using a data model called MPL that stores market real-time and historic information. Software program modules executed by general purpose computer(s) and/or other data processing circuitry (sometimes called engines) create and process the MPL data, e.g., for tracking and alerting. A domain-specific language (DSL), called the Alice language, is used to specify rules and conditions for the engine functions such as monitoring and alerting functions,” see Schulz paragraph [0041]).
Miller, Beckett, Dani, Denner and Schulz are analogous art because they are in the same field of software development. Therefore it would have been obvious to one of ordinary skills in the art before the filing of the claimed invention to modify Miller’s teaching of dynamic code management by applying a factor to a rule that is evaluated to select a given code segment for injection, Beckett’s teaching providing code injection and code interception in an operating system having multiple subsystem environments, Dani’s teaching of optimally managing large rule sets and Denner’s teaching of obscuring user web usage patterns to disrupt user identification by one or more other parties when a user is browsing the web with Schulz teaches  implementing changed monitoring conditions to incorporate using a domain specific language for better monitoring within a system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenthal et al. (US-PGPUB-NO: 2017/0104756 A1), Irani et al. (US-PGPUB-NO: 2019/0303175 A1), Olah et al. (A Model Based Framework for Specifying and Executing Fault Injection Experiments, 2017).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/LENIN PAULINO/Examiner, Art Unit 2193                                                                  

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193